                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

      GERALD I. SMITH, JR.,

                     Plaintiff,

                v.                        Civ. Act. No. 1:19-cv-01325-CFC-SRF

      PEOPLE'S PLACE JI, INC. and :
      JOSEPH C. ZINGARO,

                     Defendants.


                             MEMORANDUM ORDER

      Pending before me are Plaintiffs objections (D.I. 15) to the Magistrate

Judge's Report and Recommendation issued on October 16, 2019 (D.1. 14). The

Magistrate Judge recommended in her Report and Recommendation that I grant

Defendants' Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) (D.1. 7) and

Defendants' Motion for Leave to File under Seal Exhibits A, Band C of

Defendants' Opening Brief in Support of Defendants' Motion to Dismiss Pursuant

to Fed. R. Civ. P. 12(b)(6) (D.1. 6). I have reviewed the Report and

Recommendation, the objections, and Defendants' response (D.I. 16).

      1.    The allegations in Plaintiff's complaint arise out of a custody dispute

that followed a divorce proceeding in the Delaware Family Court. After hearing

testimony and considering the record evidence, including an evaluation of Plaintiff
conducted by Defendant Dr. Zingaro, the Family Court granted custody of the

Plaintiffs children to their mother, Plaintiff's ex-wife. Plaintiff appealed the

custody ruling, which was affirmed by the Delaware Supreme Court in August

2018. Plaintiff then filed the instant action, accusing Dr. Zingaro and his

employer, Defendant People's Place II, Inc., of fraud, gross negligence,

negligence, negligent infliction of emotional distress, and vicarious liability.

      2.     I referred the case to the Magistrate Judge, authorizing her to conduct

all proceedings through and including the pretrial conference and to hear and

determine all motions. D.I. 11.

      3.     Defendants moved to dismiss the Complaint pursuant to Federal Rule

of Civil Procedure l 2(b )(6) for failure to state claims on which relief can be

granted. D.I. 7.

      4.     In a detailed and well-reasoned Report and Recommendation, the

Magistrate Judge explained the many reasons why Plaintiff's Complaint failed to

state any claim upon which relief can be granted. See generally D.I. 14. The

Magistrate Judge recommended that I grant Defendants' motion to dismiss. Id. at

23. The Magistrate further recommended that I grant Defendants' pending motion

to seal, as that motion was unopposed by Plaintiff and was sought in order to

prevent the disclosure of confidential and sensitive information about Plaintiffs

minor children. Id.



                                           2
      5.     Plaintiff does not object to the Magistrate Judge's recommendation

that I grant the motion to seal. He does, however, object to the Magistrate Judge's

findings and recommendation with respect to Defendants' motion to dismiss.

Plaintiff accuses the Magistrate Judge of false assertions, violating his

constitutional rights, failing to follow binding precedent, and committing numerous

legal errors. See generally D.I. 15.

      6.     The Magistrate Judge had the authority to make the findings and

recommendation she did with respect to Defendants' motion to dismiss under 28

U.S.C. § 636(b)(1 )(B). I review her finding and recommendation do novo. §

636(b)(l); see also Fed. R. Civ. P. 72(b)(3); Brown v. Astrue, 649 F.3d 193, 195

(3d Cir. 2011).

      7.     Plaintiff argues first that the Magistrate Judge "falsely asserted that

the 'Plaintiff subsequently expressed concerns that Ms. Smith and her lawyer

improperly tried to influence Dr. Zingaro's opinion."' D.I. 15 ,r 1. This factual

statement, however, comes directly from Plaintiffs complaint. D.I. 2 ,r,r 8, 10.

      8.     Plaintiff next argues that the Magistrate Judge legally erred in

determining that Dr. Zingaro is immune from suit under the doctrine of judicial

and witness immunity. Id. ,r2. But all of Plaintiffs claims against Dr. Zingaro

arise out of Dr. Zingaro's appointment by the Family Court to provide that court

with a custody evaluation and recommendation, and therefore the Magistrate Judge



                                          3
correctly held that under Hughes v. Long, 242 F.3d 121, 126 (3d Cir. 2011), Dr.

Zingaro is immune from liability. D.I. 14 at 7-11. The fact that Plaintiff and his

ex-wife, at the Family Court's direction, split the cost of the services Dr. Zingaro

provided to the Court has no bearing on Dr. Zingaro's status as a court-appointed

expert.

       9.    Plaintiff next argues that the Magistrate Judge's recommendation that

his gross negligence claim should be dismissed violates his constitutional right to

have that claim submitted to a jury at a trial. D.I. 15 ,r 4. But as Plaintiff himself

acknowledges, "a moving party [is] entitled to a finding and judgment as a matter

of law" when "the facts permit reasonable persons to draw but one inference." Id.

(internal quotation marks and citation omitted). Here, as the Magistrate Judge

explained in the Report and Recommendation, the Complaint does not allege gross

negligence because the facts it alleges-i.e., that Dr. Zingaro failed to interview

individuals Plaintiff thought he should interview and failed to consider Plaintiffs

Army medical records-do not allow for a plausible inference that Dr. Zingaro's

conduct was flagrant or grossly deviated from the standard of care. Brandow

Chrysler Jeep Co. v. DataScan Techs., 346 F. App'x 843, 846-47 (3d Cir. 2009).

Moreover, contrary to Plaintiffs arguments, the cost-splitting of Dr. Zingaro's fees

ordered by the Family Court did not impose on Dr. Zingaro a duty of care owed to

Plaintiff.



                                           4
       10.   Plaintiffs next argument-that the Magistrate Judge erred in applying

Rule 9(b) to his fraud claims, D.I. 15 ,r 5-is manifestly wrong. See Fed. R. Civ.

P. 9(b); Seville Indus. Mach. Corp. v. Southmost Mack Corp., 742 F. 2d 786, 791

(3d Cir. 1984).

       11.   Plaintiff next argues that the Magistrate Judge "legally erred by

stating [that] 'the complaint fails to sufficiently plead the requisite reliance by

plaintiff on the alleged misrepresentations by Dr. Zingaro."' D.I. 15 ,r 6. But as

the Magistrate Judge correctly noted, nothing in the complaint suggests that

Plaintiff relied on any of the alleged misrepresentations attributed to Dr. Zingaro.

See D.I. 14 at 13-14. On the contrary, as Plaintiff admits in his objections, it was

the Family Court-not Plaintiff-that relied on Dr. Zingaro's statements that

Plaintiff claims are false or misleading by omission. See D.I. 14 ,r 11.

      12.    Plaintiff next argues that the Magistrate Judge "erred in stating that

the 'Plaintiffs application for social security disability benefits is a matter outside

the pleadings that was not incorporated by reference into the complaint and,

therefore, it cannot be properly considered by the court."' Id.   ,r 13.   But the

Magistrate Judge's statement is true, and therefore not erroneous.

      13.    Finally, Plaintiff confusingly argues that the Magistrate's

recommendation that Plaintiff's vicarious liability claim be dismissed was

erroneous both because the Magistrate Judge ''fail[ed] to consider that Dr. Zingaro



                                           5
was culpable of fraud," id. ,14, and because the Magistrate Judge 'decid[ed] the

merits of the Plaintiffs complaint[,]" id. , 15 (emphasis added). In fact, the

Magistrate Judge did what is required when assessing a Rule 12(b)(6) motion. She

assumed the truth of the Complaint's factual allegations and, without weighing any

disputed fact, determined that Plaintiff had failed to allege facts from which it

could plausibly be inferred that Dr. Zingaro is liable for fraud or negligence.

      WHEREFORE, on this 11 th day of December 2019, IT IS HEREBY

ORDERED that:

      1. Plaintiffs Objections to the Magistrate Judge's Report and

         Recommendation (D.I. 15) are OVERRULED;

      2. The Report and Recommendation (D.I. 14) is ADOPTED;

      3. Defendants' Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) (D.I.

         7) is GRANTED; and

      4. Defendants' Motion for Leave to File under Seal Exhibits A, Band C of

         Defendants' Opening Brief in Support of Defendants' Motion to Dismiss

         Pursuant to Fed. R. Civ. P. 12(b)(6) (D.1. 6) is GRANTED.




                                                               0LMF.              OLLY
                                              UNITED STATES DIST~
                                                                JUDGE




                                          6
